     Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


Francisco Mateo                                  §
& Maria Medina                                   §
                                                 §
      Plaintiffs,                                §
                                                 §
v.                                               § CIVIL ACTION NO. 7:19-cv-419
                                                 §
TA HSIN, INC. (d/b/a Great China),               §
Heng-Rung Tseng,                                 §
& Shou Chuan Tseng                               §
                                                 §
      Defendants.                                §

                          PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

       Francisco Mateo and Maria Medina, Plaintiffs, complain of and against TA HSIN, INC.

(d/b/a Great China), Heng-Rung Tseng, and Shou Chuan Tseng, Defendants, and for cause of

action, show:

                                   I.      INTRODUCTION

1.     This is an action for unpaid wages brought under the Fair Labor Standards Act (hereinafter

“FLSA”) 29 U.S.C. § 201 et seq. This action is brought by non-exempt food-service workers who

were employed by Defendants at a restaurant known as Great China, located at 1015 North Texas

Boulevard, Unit 20C, Weslaco, Hidalgo County, Texas. Defendants failed to pay Plaintiffs at least

the federally mandated minimum wage for each hour they worked in a workweek. Defendants also

failed to pay Plaintiff Francisco Mateo the required overtime pay for all hours worked in excess of

forty hours during each workweek. Accordingly, Plaintiffs seek unpaid minimum wage and

overtime compensation, liquidated damages, costs of court, and attorney’s fees pursuant to 29




Original Complaint                                                                    Page 1 of 10
       Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 2 of 10




U.S.C. § 216(b), or in the alternative the Texas Minimum Wage Act, Tex. Labor Code § 62.001 et

seq.

                             II.    JURISDICTION AND VENUE

2.      Plaintiffs bring this case to recover unpaid minimum wage and overtime compensation

under 29 U.S.C. § 201, et seq. As such, this Court has jurisdiction over Plaintiffs’ FLSA claim

pursuant to the following:

        a.     28 U.S.C. § 1331 (Federal Question);

        b.     28 U.S.C. § 1337 (Interstate Commerce); and

        c.     29 U.S.C. § 216(b) (FLSA).

3.      This Court has supplemental jurisdiction over Plaintiffs’ state law claim pursuant to

28 U.S.C. § 1367 because the state law claim is so related to the federal claim that it forms part of

the same case or controversy under Article III of the United States Constitution.

4.      Venue is proper in this District and Division under 28 U.S.C. § 1391(b)(1) and (2) and 29

U.S.C. § 216(b) because Defendants’ principal places of business are in Hidalgo County, Texas,

and all or a substantial part of the acts or omissions giving rise to Plaintiffs’ cause of action

occurred in or around Hidalgo County, Texas.

                                     III.    THE PARTIES

5.      Plaintiff Francisco Mateo is an individual who worked for Defendants in Hidalgo County,

Texas, and resides in Hidalgo County, Texas.

6.      Plaintiff Maria Medina is an individual who worked for Defendants in Hidalgo County,

Texas, and resides in Hidalgo County, Texas.




Original Complaint                                                                      Page 2 of 10
      Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 3 of 10




7.      Defendant TA HSIN, INC. (d/b/a Great China) is a Texas corporation whose principal

place of business is in Weslaco, Texas and may be served with process by serving its registered

agent, Heng-Rung Tseng, at 700 Heron Avenue, McAllen, Hidalgo County, Texas 78504.

8.      Defendant Heng-Rung Tseng is an individual who may be served with process at her

residence, 700 Heron Avenue, McAllen, Hidalgo County, Texas 78504. Defendant Heng-Rung

Tseng is also known as Nancy Tseng.

9.      Defendant Shou Chuan Tseng is an individual who may be served with process at his

residence, 700 Heron Avenue, McAllen, Hidalgo County, Texas 78504. Defendant Shou Chuan

Tseng is also known as William Tseng.

                              IV.     FACTUAL ALLEGATIONS

                                 FLSA COVERAGE AND
                            EMPLOYEE AND EMPLOYER STATUS

10.     From approximately March of 2016 to approximately November of 2019, Plaintiff

Francisco Mateo worked as a food-service worker for Defendants at Great China.

11.     From approximately August of 2009 to approximately October of 2019, Plaintiff Maria

Medina worked as a food-service worker for Defendants at Great China.

12.     At all relevant times, each of the Plaintiffs was an “employee” within the meaning of

Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1).

13.     Plaintiff Mateo’s job duties consisted of routine kitchen work, including food preparation,

dishwashing, and other related activities.

14.     Plaintiff Medina’s job duties consisted of waiting tables, including clean-up duties and

other related activities.

15.     Plaintiffs were supervised by and received instructions from managers on a daily basis.




Original Complaint                                                                    Page 3 of 10
      Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 4 of 10




16.     At all relevant times, Plaintiffs were employed in an “enterprise” within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

17.     Defendants collectively operate a restaurant known as Great China, located at North Texas

Boulevard, Suite 20C, Weslaco, Hidalgo County, Texas 78596.

18.     Defendants’ restaurant is, and has been for all times relevant to this action, an enterprise

that has, at any given time, employed more than two (2) employees who handle and work with

goods that have been moved in or produced for commerce, including, but not limited to, serving

utensils, foodstuffs, kitchen machinery, and cleaning supplies.

        a.      As food-service workers, each Plaintiff handled food that moved in interstate

                commerce. On information and belief, some of the food handled by Plaintiffs was

                delivered to Great China by Sysco and included, but was not limited to, meat,

                seafood, produce, rice, flour, and sugar, as well as soy sauce manufactured by

                Kikkoman Foods, Inc. in Wisconsin.

        b.      Each Plaintiff handled machinery and supplies which, on information and belief,

                was manufactured in part outside of the state of Texas, including an industrial

                dishwasher, dishware, and cutlery.

19.     Defendants’ restaurant is an enterprise engaged in commerce whose gross annual volume

of sales exceeds, and has for all times relevant to this action exceeded, $500,000.00 (exclusive of

excise taxes at the retail level that are separately stated).

20.     During part of the relevant period, Defendants and/or related entities operated a second

restaurant in Alamo, Texas doing business as Great China Buffet under unified operations or

common control, constituting a single enterprise for purposes of coverage under the FLSA. The

two restaurants’ collective gross annual sales exceeded $500,000.




Original Complaint                                                                     Page 4 of 10
      Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 5 of 10




21.    At all times relevant to this action and as a matter of economic reality, each Defendant

employed Plaintiffs within the meaning of the FLSA, 29 U.S.C. §§ 203(d) and 203(g). During the

relevant time period, each Defendant has acted, directly or indirectly, in the interest of an employer

with respect to Plaintiffs. Facts demonstrating that each Defendant was each Plaintiff’s employer

include, but are not limited to, the following:

       a. Defendant TA HSIN, Inc. owns and operates the Great China restaurant where the

           Plaintiffs worked.

       b. On information and belief, Defendants Heng-Rung Tseng and Shou Chuan Tseng share

           the ownership interest in TA HSIN, Inc. and the Great China restaurant.

       c. At all times relevant to this action, Defendant Heng-Rung Tseng and Defendant Shou

           Chuan Tseng exercised operational control over Great China. Examples of Defendant

           Heng-Rung Tseng’s and Defendant Shou Chuan Tseng’s operational control included,

           but was not limited to, the following:

                       1.       Defendant Heng-Rung Tseng is the current President and Director

                                of Defendant TA HSIN, INC dba Great China;

                       2.       Defendants Heng-Rung Tseng and Shou Chuan Tseng exercised

                                final authority over all decisions on general business matters of TA

                                HSIN, INC’s and the Great China restaurant;

                       3.       Defendants Heng-Rung Tseng and Shou Chuan Tseng maintained

                                an office at Great China; and

                       4.       Defendants Heng-Rung Tseng and Shou Chuan Tseng were at Great

                                China on a daily or near daily basis.




Original Complaint                                                                      Page 5 of 10
     Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 6 of 10




                      5.       Defendants Heng-Rung Tseng’s and Shou Chuan Tseng’s roles and

                               responsibilities included, but were not limited to, opening and

                               closing the buildings; monitoring employee attendance; monitoring

                               employee performance; conducting inventory; and handling payroll.

      d. Defendants Heng-Rung Tseng and Shou Chuan Tseng each possessed the authority to

          hire and fire Plaintiffs.

                      1. Defendant Heng-Rung Tseng oversaw hiring and firing of the

                           restaurants’ staff, generally.

                      2. Defendant Heng-Rung Tseng hired Plaintiff Mateo.

                      3. Defendant Heng-Rung Tseng fired both Plaintiffs.

      e. Defendants Heng-Rung Tseng and Shou Chuan Tseng each possessed and exercised

          the authority to control the Plaintiffs’ work schedules and conditions of employment.

                      1. Defendant Heng-Rung Tseng managed scheduling and decided

                           employees’ days off.

                      2. Defendant Heng-Rung Tseng monitored employees’ attendance and

                           was responsible for approving employees’ requests for time-off.

                      3. Defendant Heng-Rung Tseng and Defendant Shou Chuan Tseng

                           supervised employees’ performance and corrected employees’ work on

                           a regular basis.

                      4. Defendant Heng-Rung Tseng informed employees of changes in their

                           positions, and provided training as necessary.

      f. Heng-Rung Tseng and Shou Chuan Tseng determined the rate and method of Plaintiffs’

          payment.




Original Complaint                                                                  Page 6 of 10
      Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 7 of 10




                      1. Only Defendants Heng-Rung Tseng and Shou Chuan Tseng had the

                          authority to set employees wage rates.

                      2. Defendant Heng-Rung Tseng awarded Plaintiff Mateo multiple raises

                          throughout his employment with Defendants.

       g. Defendants Heng-Rung Tseng and Shou Chuan Tseng each together maintained

           Plaintiffs’ and other employees’ employment records.

                      1. Defendant Shou Chuan Tseng collected Plaintiffs’ time cards at the end

                          of each pay period.

                      2. Defendant Heng-Rung Tseng processed payroll for the Plaintiffs.

                      3. Defendant Heng-Rung Tseng usually distributed pay to Plaintiffs on

                          paydays; Defendant Shou Chuan Tseng did so in her absence.

                                      FLSA VIOLATIONS

22.    Plaintiff Mateo regularly worked more than forty hours per workweek, and frequently

worked more than sixty hours per workweek.

23.    Plaintiff Mateo was never paid overtime compensation of one-and-a-half times his regular

hourly rate for hours he worked over forty per workweek.

24.    Defendants had a practice and policy to pay Plaintiff Mateo the same semimonthly salary

for all hours worked, including those hours worked in excess of forty hours in a workweek.

25.    The effective hourly rate that Defendants paid Plaintiff Mateo—derived by dividing his

total compensation per workweek by total hours worked—was regularly less than the minimum

wage of $7.25 per hour.

26.    For the hours that Defendants paid Plaintiff Medina at all, Defendants paid her a base

hourly rate of $2.25 per hour and claimed a tip credit of $5.00 per hour.




Original Complaint                                                                 Page 7 of 10
      Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 8 of 10




27.    Defendants required Plaintiff Medina to clock out approximately 30 minutes before

finishing her work and leaving each shift, and Defendants did not pay Medina at all for this time

worked “off the clock.”

28.    All of the uncompensated time that Plaintiff Medina worked “off the clock” constitutes a

minimum wage violation under the FLSA and TMWA.

29.    At all times relevant to this action, Defendants failed to maintain complete and accurate

records of Plaintiffs’ hours of work and compensation as required by the FLSA.

30.    At all times relevant to this action, Defendants knowingly, willfully, or with reckless

disregard, carried out their illegal pattern or practice of failing to pay the required overtime and

minimum wage compensation due to Plaintiffs.

31.    All of the actions and omissions alleged in the paragraphs above were undertaken by

Defendants either directly or through their agents.

                                V.      CLAIMS FOR RELIEF

                  FAIR LABOR STANDARDS ACT – MINIMUM WAGE

32.    The above-described actions of Defendants violated Plaintiffs’ right to minimum wage pay

under the FLSA. Plaintiffs are entitled to recover their minimum wages, an equal amount in

liquidated damages, attorney’s fees, and costs of court, pursuant to 29 U.S.C. § 216(b).

33.    Plaintiffs attach hereto their consents to sue. See Exhibit A.

                      FAIR LABOR STANDARDS ACT – OVERTIME

34.    The above-described actions of Defendants violated Plaintiff Francisco Mateo’s right to

overtime pay under the FLSA. Plaintiff Mateo is entitled to recover his overtime wages, an equal

amount in liquidated damages, attorney’s fees, and costs of court, pursuant to 29 U.S.C. § 216(b).




Original Complaint                                                                     Page 8 of 10
      Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 9 of 10




                               TEXAS MINIMUM WAGE ACT

35.    The above-described actions of Defendants violated Plaintiffs’ rights under the Texas

Minimum Wage Act, for which Plaintiffs are entitled to recover minimum wage for hours worked,

an equal amount in liquidated damages, attorneys’ fees, and costs of court, pursuant to

Tex. Labor Code §§ 62.201, 62.205.

36.    Plaintiffs attach hereto their verifications of this Original Complaint. See Exhibit B.


                                 VI.    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

       a.     Declare that Defendants, by their acts and omissions described above, violated

              Plaintiffs’ rights under the FLSA;

       b.     Award Plaintiffs their unpaid minimum wages, plus an equal amount in liquidated

              damages, for Defendants’ violation of the FLSA minimum-wage provisions, 29

              U.S.C. § 206; or, in the alternative, the Texas Minimum Wage Act;

       c.     Award Plaintiff Francisco Mateo his unpaid overtime wages, plus an equal amount

              in liquidated damages, for Defendants’ violation of the FLSA overtime provisions,

              29 U.S.C. § 207;

       d.     Award Plaintiffs their attorney’s fees pursuant to 29 U.S.C. § 216(b); or in the

              alternative Tex. Labor Code § 62.205;

       e.     Award Plaintiffs their costs of court;

       f.     Award Plaintiffs post-judgment interest; and

       g.     Grant such other relief as this Court deems just and proper.


Dated: December 20, 2019.




Original Complaint                                                                     Page 9 of 10
    Case 7:19-cv-00419 Document 1 Filed on 12/20/19 in TXSD Page 10 of 10




                                         Respectfully submitted,

                                         EQUAL JUSTICE CENTER
                                         8301 Broadway Street, Ste. 309
                                         San Antonio, Texas 78209
                                         Tel (210) 308-6222
                                         Fax (210) 308-6223
                                         www.equaljusticecenter.org

                                         By: /s/ Colleen Mulholland
                                         Colleen Mulholland
                                         Attorney-In-Charge
                                         Texas State Bar No. 24091765
                                         S.D. TX Bar No. 3151271
                                         8301 Broadway Street, Ste. 309
                                         San Antonio, Texas 78209
                                         Tel (210) 308-6222, ext. 101
                                         cmulholland@equaljusticecenter.org

                                         COUNSEL FOR PLAINTIFFS




Original Complaint                                                    Page 10 of 10
